
	
		II
		111th CONGRESS
		1st Session
		S. 2750
		IN THE SENATE OF THE UNITED STATES
		
			November 6, 2009
			Mr. Schumer (for himself
			 and Mrs. Gillibrand) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To amend the Public Health Service Act to authorize the
		  Secretary of Health and Human Services to make grants to eligible States for
		  the purpose of reducing the student-to-school nurse ratio in public secondary
		  schools, elementary schools, and kindergarten.
	
	
		1.Short titleThis Act may be cited as the
			 Student-to-School Nurse Ratio
			 Improvement Act of 2009.
		2.Reducing
			 student-to-school nurse ratiosTitle VIII of the Public Health Service Act
			 (42 U.S.C. 296 et seq.) is amended by adding at the end the following:
			
				JSchool
				nurses
					861.Reducing
				student-to-school nurse ratios
						(a)Demonstration
				grantsThe Secretary, acting
				through the Director of the Centers for Disease Control and Prevention, may
				make demonstration grants to eligible States for the purpose of reducing the
				student-to-school nurse ratio in public secondary schools, elementary schools,
				and kindergarten.
						(b)ReportNot
				later than 24 months after the date of the enactment of this section, the
				Secretary shall submit to the Congress a report on the results of the
				demonstration grant program carried out under this section, including an
				evaluation of the effectiveness of the program in improving the
				student-to-school nurse ratios described in subsection (a) and an evaluation of
				the impact of any resulting enhanced health of students on learning.
						(c)DefinitionsFor
				purposes of this section:
							(1)The terms
				elementary school and secondary school have the
				meanings given to those terms in section 9101 of the Elementary and Secondary
				Education Act of 1965.
							(2)The term eligible State means
				a State in which the student-to-school nurse ratio in public secondary schools,
				elementary schools, and kindergarten is 750 or more students to every school
				nurse.
							(3)The term
				nurse means a licensed nurse.
							(d)Authorization of
				appropriationsTo carry out this section, there are authorized to
				be appropriated such sums as may be necessary for each of the fiscal years 2010
				through
				2014.
						.
		
